                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

John D. Trowbridge,

                       Plaintiff,                      No. 3:18-cv-01578

      v.                                                  (Judge Jones)

Nancy A. Berryhill,
Acting Commissioner of
Social Security,

                      Defendant.


                                       ORDER

      AND NOW, this 1st day of May 2019, for the reasons discussed in the

simultaneously filed memorandum, it is hereby ordered that:


           1. Plaintiff’s appeal of the Commissioner’s denial of

              benefits (Doc. 1) is granted;

           2. Pursuant to the fourth sentence of 42 U.S.C. § 405 (g), this

              matter is remanded to the acting Commissioner of Social

              Security for further consideration consistent with the

              simultaneously filed memorandum; and
3. The Clerk of Court is directed to enter judgment in

   accordance with this Order and to mark the matter in this

   Court closed.



                                      By the Court:


                                      s/ John E. Jones III
                                      John E. Jones, III
                                      United States District Judge




                              -2-
